Exhibit 10.3

 



SANDY SPRING BANCORP, INC.



2015 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is made effective
March 11, 2020 (the “Grant Date”) and evidences the Restricted Stock Unit Award
(“RSU Award”) made to [________________] (“Grantee”) by Sandy Spring
Bancorp, Inc., a Maryland corporation (the “Company”), pursuant to the Company’s
2015 Omnibus Incentive Plan (the “Plan”) and the terms of this Agreement.
Capitalized terms not defined in this Agreement have the meanings ascribed to
them in the Plan. The provisions of the Plan are hereby incorporated by
reference. Except as otherwise expressly set forth herein, this Agreement shall
be construed in accordance with the provisions of the Plan.

 

1.            RSU Award. The Company hereby grants to Grantee, pursuant to and
subject to the Plan, an aggregate of [_______] restricted stock units (“RSUs”).
Each RSU represents the right to receive one Share on the terms, and subject to
the conditions, set forth in this Agreement. Prior to settlement, the RSUs will
be accounted for by the Company in a bookkeeping account.

 

2.            Vesting of RSUs.

 

2.1            General Vesting. Except as may otherwise be provided herein, the
RSUs will vest in three equal annual installments on April 1, 2021, 2022 and
2023.

 

2.2            Termination of Service. If Grantee’s service as a member of the
Board of Directors of the Company terminates for any reason (including
retirement), other than Just Cause (as defined in Section 10(c) of the Plan),
all unvested RSUs subject to this Agreement shall immediately vest.

 

2.3            Change in Control. Notwithstanding anything in the Plan to the
contrary, unvested RSUs subject to this RSU Award shall not be subject to
accelerated vesting and/or settlement or cash out upon a Change in Control,
except to the extent that the definitive agreement evidencing a Change in
Control provides for such accelerated vesting and/or settlement or cash out of
unvested RSUs granted under the Plan upon the Change in Control.

 

3.            Settlement of RSU Award. As soon as administratively feasible
following each scheduled vesting date, all Shares issuable pursuant to RSUs that
become vested pursuant to Section 2.1 shall be distributed to Grantee (but in
any event no later than the end of the calendar year in which such vesting date
occurred). As soon as administratively feasible following termination of
Grantee’s service as a member of the Board of Directors of the Company (and in
any case no later than thirty (30) days following Grantee’s separation from
service), all Shares issuable pursuant to RSUs that become vested pursuant to
Section 2.2 shall be distributed to Grantee.

 

4.            Nontransferability of Agreement. This RSU Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by Grantee other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, its subsidiaries and its affiliates; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

 



 1 

 



 

5.            Privileges of Stock Ownership; Dividend Equivalents.

 

5.1            Until the issuance of the Shares subject to this RSU Award (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of Shares shall exist with respect to this RSU
Award.

 

5.2            As of any date that the Company pays a cash dividend on its
Shares, the Company shall pay to Grantee an amount equal to (i) the per share
cash dividend paid by the Company on its Shares, multiplied by (ii) the total
number of outstanding RSUs subject to this RSU Award (i.e., RSUs that have not
been forfeited, cancelled or settled) as of the related dividend payment record
date. Grantee will have only the rights of a general unsecured creditor of the
Company until payment of such amounts is made as specified in this Agreement.

 

6.            No Right to Continued Service. Nothing in the Plan or this
Agreement shall confer on Grantee any right to continued service on the Board of
Directors of the Company, at any specific rate of compensation, or for any
particular period of time.

 

7.            Adjustment. If any event described in Section 5(c) of the Plan
occurs after the Grant Date and while the RSU Award remains outstanding, the
adjustment provisions as provided for under Section 5(c) of the Plan shall apply
to the RSU Award.

 

8.            Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Sandy Spring Bank Human Resources Department. Any notice required to be
given or delivered to Grantee shall be in writing and addressed to Grantee at
the address on file with Sandy Spring Bank or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: personal delivery; five
(5) days after deposit in the United States mail; one (1) business day after
deposit with any return receipt express courier (prepaid); or one (1) business
day after transmission by facsimile.

 

9.            Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement and the Plan shall be
binding upon Grantee and Grantee’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

10.          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland without regard to
that body of law pertaining to choice of law or conflict of laws.

 



 2 

 

 

11.            Regulatory Matters/Compliance with Laws. In the event that the
grant, exercise, lapse of restrictions, payment, settlement, or accrual of this
RSU Award or any term of this RSU Award is restricted or prohibited or otherwise
conflicts with any applicable statute (including, without limitation,
Section 18(k) of the Federal Deposit Insurance Act, as amended) or any
applicable regulation or other guidance thereunder, or any agreement or
arrangement with or restriction imposed by, the United States Department of the
Treasury, any bank regulatory agency or any other governmental agency (a
“Governmental Restriction”), in each case, as determined by the Committee in its
sole discretion, then the Committee may unilaterally modify the terms of this
RSU Award in such manner as the Committee determines in its sole discretion to
be necessary to avoid such restriction or prohibition or eliminate such
conflict, all without the further consent of Grantee, such consent being given
through Grantee’s acceptance of this RSU Award. In addition, any Shares acquired
by Grantee pursuant to this RSU Award, or any proceeds from the disposition of
any such shares, shall be subject to forfeiture and return to the Company to the
extent required by a Governmental Restriction.

  

12.            Beneficiary. Grantee may file with the Company a written
designation of a beneficiary on such form as prescribed by the Committee and
may, from time to time, change or revoke such designation by filing a new
designation with the Company. The last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Company prior to
Grantee’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Grantee, the beneficiary
shall be deemed to be his or her spouse or, if Grantee is unmarried at the time
of death, his or her estate.

 

13.            Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations with respect thereto.

 

14.            Headings. The headings of the Sections of this Agreement are
provided for convenience only and are not to serve as a basis for interpretation
or construction, and not shall constitute a part, of this Agreement.

 

* * * *

 



 3 

